EXAMINER’S AMENDMENT
The Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Mr. Robert Wayland on Tuesday, February 1, 2022.
The application has been amended as follows: 
IN THE CLAIMS:

-In claim 1, line 12 the phrase “at least one” has been deleted, and in line 13, the word “an” has been changed to -- a --.

-Claim 15 has been canceled.
	
	-In claim 24, line 2, the phrase “the dissolvable or meltable base formulation” has been deleted and replaced with -- the base composition --.


Reasons for Allowance
The claims of record are allowable for the reasons stated in the previous Office Action, mailed on November 22, 2021, which is also echoed by Applicant, in its “Remarks” filed with the Amendment on January 24, 2022, as follows: 
same botanical material is provided in the form of a residual of an evaporated botanical juice which is also fermented. Applicant notes that all remaining claims as presented herein (3-4, 6-7, 9-10, 15, 18, 24-31, and 33) depend directly or indirectly from claim 1 and thus include all limitations presented therein. As such, Applicant submits that Claim 1, and the claims depending therefrom, each recite allowable subject matter”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.